COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GLORIA RIOS,

                           Appellant,

v.

JESUS RIOS,

                           Appellee.

§

§

§

§

§

No. 08-04-00136-CV

Appeal from the

171st District Court

of El Paso County, Texas

(TC# 97CM3164)




MEMORANDUM OPINION

           On December 21, 2004, this Court notified the parties of our intent to dismiss the
appeal for want of jurisdiction on the grounds that the judgment or order appealed is not a
final appealable order.  We provided that Appellant respond within 10 days of the date of the
notice and provide this Court with grounds for continuing the appeal.  To date this Court has
not received a response.
           Pursuant to Tex. R. App. P. 42.3, on its own motion, this Court dismisses this  appeal. 
All costs will be borne by Appellant.
                                                                  RICHARD BARAJAS, Chief Justice
February 10, 2005

Before Barajas, C.J., McClure, and Chew, JJ.